DETAILED ACTION
This Notice of Allowance is in response to applicant’s amendment and remarks filed 11/10/2021 and the telephone interview conducted on 12/22/2021.  Claims 1, 12, and 20 have been amended, and Claim 2 has been canceled.  Claims 1 and 3-20 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ attorney of record Seongun Hong (Reg. No. 74,035) on 12/22/2021.  Attorney Hong gave authorization to amend Claims 3-10 to place the application in condition for allowance.
Please Enter the Following EXAMINER’S AMENDMENT:
Replace Claim 3 with the following:
3.	The system of claim [[2]]1, wherein the processing devices further execute the computer-readable program code to:
identify, within the personal library associated with the user, one or more inconsistencies in the stored electronic biometric data of the user;
remove the identified one or more inconsistencies in the stored electronic biometric data of the user from the personal library associated with the user; and 
consolidate the stored electronic biometric data of the user within the personal library associated with the user, without the identified one or more inconsistencies.
Replace Claim 4 with the following:
4.	The system of claim [[2]]1, wherein the processing devices further execute the computer-readable program code to dynamically update the stored electronic biometric data of the user within the personal library associated with the user in real time in response to determining that new or adjusted electronic biometric data of the user is available from the one or more data sources.
Replace Claim 5 with the following:
5.	The system of claim [[2]]1, wherein establishing the custom adversarial strategy for GAN attacks comprises:
changing the existing biometric authentication models comprising improved model refinements as determined by the generative adversarial neural network system by requiring a biometric authentication action involving traditionally or previously unexposed biometric features or scenarios.

Replace Claim 6 with the following:
6.	The system of claim [[2]]1, wherein establishing the custom adversarial strategy for GAN attacks comprises:
changing the existing biometric authentication models comprising improved model refinements as determined by the generative adversarial neural network system by requiring a randomly selected authentication action involving changed biometric authentication conditions or interaction patterns.
Replace Claim 7 with the following:
7.	The system of claim [[2]]1, wherein establishing the custom adversarial strategy for GAN attacks comprises:
changing weighted values of at least one of the one or more biometric authentication channels; or
changing weighted values of at least one of the existing biometric authentication models comprising improved model refinements as determined by the generative adversarial neural network system.
Replace Claim 8 with the following:
8.	The system of claim [[2]]1, wherein establishing the custom adversarial strategy for GAN attacks comprises:
adding one or more additional authentication methods to the existing biometric authentication models comprising improved model refinements as determined by the generative adversarial neural network system; or
requiring a stepped up level of authentication from existing authentication models.
Replace Claim 9 with the following:
9.	The system of claim [[2]]1, wherein establishing the custom adversarial strategy for GAN attacks comprises:
determining whether received biometric authentication data from an individual purporting to be the user matches a data pattern present within a custom database of known GAN attack data.
Replace Claim 10 with the following:
10.	The system of claim [[2]]1, wherein the processing devices further execute the computer-readable program code to:
identify previous biometric authentication sessions for the user from a historical user database, where the previous biometric authentication sessions involved the existing biometric authentication models without the improved model refinements; and 
evaluate received biometric authentication data of the user for each of the previous biometric authentication sessions for the user based on the custom adversarial strategy for GAN attacks to identify potential exposures from previously unknown GAN attacks.

Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 12, and 20 are allowed for the reasons argued by applicants in the remarks filed on 11/10/2021 which are persuasive.  In light of the amendment to the claims, the objection to Claims 2, 12, and 20 is withdrawn.  Claims 3-11, and 13-19 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of record Patil et al. (“Assessing Vulnerability of Dorsal Hand-Vein Verification System to Spoofing Attacks using Smartphone Camera”, March 2016, IEEE International Conference on Identity, Security and Behavior Analysis, pp. 1-6, hereinafter Patil) discloses “generating artefacts (for spoofing attack) using NIR images of users’ hand captured using a smartphone camera [Section 1. Page 2]; “Preprocessing was performed on both real hand-vein images as well as the corresponding spoof images. This involved extraction of region of interest (ROI), followed by median and Gaussian filtering for noise removal. Image enhancement was then performed using contrast limited adaptive histogram equalization (CLAHE) technique [15]. The top row of the Figure 2 shows real and spoof images for a male and a female subject, while the bottom row shows the corresponding preprocessed ROIs. A closer look at images in Figure 2 (row 1) indicates the differences between real and spoof images due to the steps involved in the artefact generation process. It may be observed that spoof images contain considerable noise introduced by the smartphone camera due to its low NIR sensitivity” [Section 3.1 Page 3],
Neither Patil nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicant’s amended independent Claims:
[Claim 1] “store the collected electronic biometric data of the user as a biometric account for the user in a personal library associated with the user, wherein the personal library associated with the user comprises a real-time NoSQL database; cause a generative adversarial neural network system to determine improved biometric feature selection and improved model refinements for existing biometric authentication models based on the biometric account for the user in the personal library associated with the user… establish a custom adversarial strategy for generative adversarial network ("GAN") attacks based on the determined user exposure levels for the one or more biometric authentication channels, combinations of biometric authentication channels, and/or combinations of non-biometric and biometric authentication channels”
[Claim 12] “a biometric account for the user in a personal library associated with the user, wherein the personal library associated with the user comprises a real-time NoSQL database; causing a generative adversarial neural network system to determine improved biometric feature selection and improved model refinements for existing biometric authentication models based on the biometric account for the user in the personal library associated with the user; determining, based on the improved biometric feature selection and the improved model refinements for the existing biometric authentication models, user exposure levels for one or more biometric authentication channels, combinations of biometric authentication channels, and/or combinations of non-biometric and biometric authentication channels; and establishing a custom adversarial strategy for generative adversarial network ("GAN") attacks based on the determined user exposure levels
[Claim 20] “a biometric account for the user in a personal library associated with the user, wherein the personal library associated with the user comprises a real-time NoSQL database; causing a generative adversarial neural network system to determine improved biometric feature selection and improved model refinements for existing biometric authentication models based on the biometric account for the user in the personal library associated with the user; determining, based on the improved biometric feature selection and the improved model refinements for the existing biometric authentication models, user exposure levels for one or more biometric authentication channels, combinations of biometric authentication channels, and/or combinations of non-biometric and biometric authentication channels; and establishing a custom adversarial strategy for generative adversarial network ("GAN") attacks based on the determined user exposure levels”.
The closest prior art made of record and cited consisted of the following references.
Isobe et al. (US 20090307764 A1) discloses a biometric authentication system that provides a service after carrying out personal identification of a service requester through a data communication network comprising: a client terminal that receives an input of the biometric information of the service requester and performs a biometric authentication with its own biometric authentication means using the received biometric information; a service provider that provides a service; and a vulnerability verification server that keeps the vulnerability information that is the information showing the level of vulnerability of the biometric authentication means that has a possibility of being 
Niinuma (US 20100061600 A1) discloses a biometric authentication device includes a fake body judgment unit that judges whether a subject is a fake body by 
BENINI et al. (US 20180181794 A1) discloses a method of determining face likeness, comprising: causing, with a processor of a mobile device, a likeness detection image to be displayed on a screen of the mobile device during a first period of time; receiving, at the processor, a reflection image from a camera utilized by the face mobile device, the reflection image captured during the first period of time and showing a subject face; analyzing, with the processor, the reflection image to identify any reflections of the likeness detection image in the reflection image; and making, with the processor, a likeness determination based on the analysis.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kohli et al. (“Synthetic Iris Presentation Attack using iDCGAN”, October 2017, IEEE International Joint Conference on Biometrics, pp. 674-680) is cited for disclosing iris deep convolutional generative adversarial network for generating realistic appearing synthetic iris images for biometric attacks.
Nagaraja (US 20090287930 A1) is cited for teaching an identity-based cryptosystem using a secure biometric model.
Kursun (US 20180232508 A1) is cited for a method of obtaining user-related data from a plurality of sources and deriving authentication metrics.
Sartor et al. (US 20190114469 A1) is cited for detecting biometric features of a user and determining differences in the features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

12.22.2021